Tom Glaze, Justice, concurring. I concur. I would decide this case simply on the basis that the trial court’s findings and decision were not clearly erroneous and should be affirmed. In its judgment, the court found the proof showed that the school district (appellant) ended the year in the “black”, having enough money to have continued appellee’s employment for the full term of his contract. The record specifically reflects the appellant had sufficient funds to meet its obligations at the time it dismissed appellee and, in fact, the appellant never operated one day in the “red” during the school-year term in question. If the proof had been otherwise, I would agree the appellant would have authority to act so as to avoid insolvency. However, based upon the record before us, I believe this court must affirm.